          Case 3:20-cv-00313-RS Document 21 Filed 06/17/20 Page 1 of 3



 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
                                  NORTHERN DISTRICT OF CALIFORNIA
 9
                                             SAN FRANCISCO DIVISION
10

11                                                           PATENT
     ARSUS, LLC,
12                                                           Case No. 3:20-cv-00313-RS
                                Plaintiff,
13       v.                                                  JOINT REPORT RE SETTLEMENT
                                                             EFFORT
14   TESLA MOTORS, INC.,
15
                                Defendant.
16
               Pursuant to the Court’s 5/18/2020 Order instructing all civil litigants to engage in an
17
     additional meet and confer to discuss the possibility of settlement, the parties submit this joint
18
     report. The parties engaged in a meet and confer in May/June, 2020, to discuss the possibility of
19   settlement. The result of the meet and confer was as follows:
20             Despite a good-faith effort to reach a settlement at the meet and confer, the case did not
21   settle.

22

23

24

25

26
27

28

                                                       -1-
     Joint Report re Settlement Effort
          Case 3:20-cv-00313-RS Document 21 Filed 06/17/20 Page 2 of 3



 1   June 17, 2020                                By    /s/Steven A. Nielsen
     Patrick Bright (SBN 68709)                         Steven A. Nielsen
 2   (Application for Admission Pro Hac Vice to         100 Larkspur Landing Circle, Suite 216
     be filed)                                          Larkspur, CA 94939
 3
     Wagner, Anderson & Bright PC                       PHONE 415 272 8210
 4   10524 W. Pico Boulevard #214                       E-MAIL: Steve@NielsenPatents.com
     Los Angeles, CA 90064
 5   (213) 700-6637                                     Attorneys for Arsus, LLC
     pbright@brightpatentlaw.com
 6                                                                                               /s/Adam Pi
 7   Dated: June 17, 2020                                                                        COOLEY
      /s/Adam Pivovar                                                                            Adam Pivo
 8    COOLEY LLP                                                                                 Counsel fo
      Adam Pivovar
 9   Counsel for Defendant Tesla, Inc.
                                                  /s/Adam Pivovar
10                                                COOLEY LLP                                     /s/Adam Pi
11                                                Adam Pivovar                                   COOLEY
                                                  Counsel for Defendant Tesla, Inc.              Adam Pivo
12                                                                                               Counsel fo

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                  -2-
     Joint Report re Settlement Effort
          Case 3:20-cv-00313-RS Document 21 Filed 06/17/20 Page 3 of 3



 1
                                             ATTESTATION
 2
              I, Steven A. Nielsen, am counsel for Plaintiff ARSUS, LLC,in this action. I am the
 3
     registered ECF user under whose name and password this is being filed. Pursuant to Civil Local
 4   Rule 5-1(i), I attest that the concurrence in the filing of this document has been obtained from
 5   each of the other signatories.
 6

 7   Dated: June 16, 2020
                                                          /s/ Steven A. Nielsen
 8                                                        100 Larkspur Landing Circle, Suite 216
                                                          Larkspur, CA 94939
 9                                                        415-272-8210
10                                                        steve@NielsenPatents.com
                                                          Counsel for Plaintiff
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

                                                    -3-
     Joint Report re Settlement Effort
